Citation Nr: 0417733	
Decision Date: 07/01/04    Archive Date: 07/14/04	

DOCKET NO.  03-26 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas






THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for asbestosis.






ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The veteran had active military service from October 1962 to 
October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted service connection for 
asbestosis and assigned a noncompensable evaluation.  The 
case is ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  At all times during the pendency of this appeal, the 
veteran's pulmonary function studies have been essentially 
normal, with Forced Vital Capacity (FVC) and Diffusion 
Capacity of the Lung for Carbonoxide by the Single Breath 
Method (DLCO (SB)), ratings at or above 100 percent; no 
pulmonary function study has revealed an FVC of 75- to 80-
percent predicted, or DLCO (SB) of 66- to 80-percent 
predicted which is necessary for the next higher 10 percent 
evaluation.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
service-connected asbestosis have not been met or 
approximated at any time during the pendency of this appeal.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.97, 
Diagnostic Code 6833 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.

Initially, the Board notes that the veteran was provided 
notice of VCAA and the duties to assist and notify in 
February 2002, before the initial rating decision on appeal 
was issued in March 2003.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Of course, it should be noted that this 
rating decision actually constituted a grant of service 
connection for asbestosis, and it was only after the veteran 
was first notified of the noncompensable evaluation that he 
filed a notice of disagreement with that evaluation.  That 
initial notification explained what the evidence must show to 
establish entitlement to higher evaluations and informed the 
veteran of the evidence that was necessary that he submit.  
See Quartuccio v. Principi, 16 Vet. App. 283 (2002).  During 
the pendency of the appeal, the RO collected private medical 
records and VA medical records.  The veteran was again 
notified of the duties to assist in VCAA in January 2004, and 
he responded in March 2004 that he had no additional evidence 
to furnish and he wished to waive the additional 60 days 
before his appeal was forwarded to the Board. 

The veteran does not contend and the evidence on file does 
not indicate that there remains any additional relevant 
evidence which has not been collected for review.  The Board 
finds there is no reasonable likelihood that any additional 
relevant evidence remains uncollected for review.  The 
veteran has been provided VA examinations which are adequate 
for rating purposes.  The Board finds that VCAA and the 
duties to assist and notify have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the rating 
schedule represent the average impairment in earning capacity 
in civil occupations resulting from those disabilities, as 
far as can be determined.  Separate diagnostic codes identify 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

When a claim is placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed) but not yet ultimately resolved, as is 
the case herein at issue, the appeal remains an "original 
claim" and is not a new claim for increase.  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time, if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
This is the rule against pyramiding.  38 C.F.R. § 4.14.

Asbestosis has, since October 1996, been evaluated by the 
objective method of pulmonary function studies.  A Forced 
Vital Capacity (FVC) less than 50-percent predicted; or, 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DCLO (SB)) less than 40-percent 
predicted; or, maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation; or, cor pulmonale or pulmonary hypertension; or, 
requires outpatient oxygen therapy warrants a 100 percent 
evaluation.  An FVC of 50- to 64-percent predicted; or, DLCO 
(SB) of 40- to 55-percent predicted; or, maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation warrants a 60 percent 
evaluation.  An FVC of 65- to 74-percent predicted; or, DLCO 
(SB) of 56- to 65-percent predicted warrants a 30 percent 
evaluation.  An FVC of 75- to 80-percent predicted; or, DLCO 
(SB) of 66- to 80-percent predicted warrants a 10 percent 
evaluation.  

Analysis:  Based upon the veteran's service as a pipe fitter 
aboard a US Naval vessel in the mid 1960's, service 
connection was granted for asbestosis which was first shown 
by private diagnosis in 1998.  It was noted that the veteran 
had performed similar pipe fitter occupational duties that he 
did during service for three years after service in civilian 
employment.  A private CT examination of the chest in April 
1998 resulted in an impression of calcified pleural plaques, 
suggesting asbestos-related pleural disease, but there was no 
evidence of mass or effusion or hilar or mediastinal 
adenopathy detected.  A private pulmonary function study 
conducted in March 2001 contained an FVC of 123 percent 
predicted, and a DLCO of 139 percent predicted.

A January 2003 VA respiratory examination noted that the 
lungs were clear to auscultation and percussion bilaterally.  
There was no cyanosis, clubbing or edema of the extremities.  
A CT scan of the chest confirmed small calcified pleural 
plaques with a small calcified granuloma.  There was minimal 
interstitial fibrosis and no parenchymal infiltrate 
consolidation, cavitation, fluid level or effusion.

The most recent June 2003 VA respiratory examination noted 
that the veteran also performed post-service employment as a 
grinder for 19 years and that he smoked tobacco at one pack 
per day for some 25 years before quitting in 1988.  He 
complained of some cough that was not daily.  Cough was dry 
and not associated with productive sputum or hemoptysis.  
There was some shortness of breath mainly associated with 
walking stairs.  This physician noted that this was combined 
with the fact that the veteran also had a heart condition, 
with a recent mild heart attack that required angioplasty.  
He has never required any oxygen treatment because of his 
lung problems.  He was noted to be receiving no particular 
treatment for his lung condition or asbestos exposure.  He 
denied any asthmatic attacks.  Examination revealed the 
veteran came to the physical examination walking with no 
signs of pain or shortness of breath.  He was an obese 
individual.  Breath sounds were diminished into both lungs, 
but there was no wheezing, rhonchi or rales.  There was no 
cyanosis, clubbing, swelling or effusion in any aspect of the 
extremities.  A CT examination of the chest again revealed 
small calcified pleural plaques with the small calcified 
granuloma.  Also noted was minimal interstitial fibrosis but 
no parenchymal infiltrates, consolidation, cavitation, or 
fluid level.  There was no increase in observable lung 
disease from prior studies.  The veteran was also provided 
with a pulmonary function study, the results of which were 
characterized as "normal."  That study revealed an FVC of 
123 percent predicted and a DLCO (SB) of 99 percent 
predicted.  

A review of the claims folder reveals that the veteran also 
has additional disabilities, which are not service connected, 
of Type II (non insulin-dependent) diabetes mellitus, 
obesity, high cholesterol, essential hypertension, and 
probable mild aortic valve disease with coronary artery 
disease, the latter of which resulted in a March 2003 visit 
to an emergency room for chest pain where he was provided 
angioplasty.  

The preponderance of the evidence on file is against an 
increased (compensable) evaluation for the veteran's service-
connected asbestosis, at any time during the pendency of this 
appeal.  The rating Schedule objectively provides for 
evaluation of asbestosis on the basis of pulmonary function 
studies, and those studies have consistently provided at or 
above the normal predicted values for both FVC and DLCO (SB).  
At no time is the veteran shown to have had an FVC of 75- to 
80-percent predicted or DLCO (SB) of 66- to 80-percent 
predicted sufficient to warrant the next higher 10 percent 
evaluation.  

The veteran has most recently argued that he has a diagnosis 
of pulmonary hypertension sufficient for the 100 percent 
evaluation in accordance with the schedular criteria, but it 
is clear from a review of the file that the veteran does not 
have a clinical diagnosis of pulmonary hypertension.  Rather, 
he has a history of essential hypertension, which is not 
clinically related to service-connected asbestosis.  The 
veteran also recently complained of having an abnormal 
exercise stress test, and a review of the claims folder shows 
that in March 2003, the veteran was provided a stress test of 
his heart function with abnormal findings, and indicative of 
an inferior posterior defect; however, this stress test was 
of the veteran's heart and not his lungs.  

Although CT scans of the veteran's chest consistently reveal 
small calcified pleural plaques and a small calcified 
granuloma, objective testing of the veteran's lung capacity 
by pulmonary function studies do not demonstrate that these 
defects result in a compensable level of disablement 
resulting from asbestosis.  The veteran complains of a dry 
cough and occasional shortness of breath while climbing 
stairs but the most recent examination notes that shortness 
of breath may be equally attributable to coronary artery 
disease.  The veteran may not receive a compensable 
evaluation for symptoms attributable to disabilities which 
are not service connected.  38 C.F.R. § 4.14.  In the absence 
of objective evidence of pulmonary function studies which 
show increased disablement of the Forced Vital Capacity of 
the veteran's lungs, a compensable evaluation may not be 
awarded.


ORDER

Entitlement to an increased (compensable) evaluation for 
asbestosis, during the pendency of this appeal, is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



